Citation Nr: 9927641	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970.  

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted service connection for 
post-traumatic stress disorder and assigned an initial rating 
of 10 percent.  The appeal also arises from a January 1997 
rating decision of the RO which denied service connection for 
tinnitus.  

The issue of service connection for tinnitus is the subject 
of the remand portion of this decision.  


FINDINGS OF FACT

1.  The current record does not contain a diagnosis of 
tinnitus or other competent evidence establishing the 
existence of tinnitus.

2.  The veteran's post-traumatic stress disorder is not shown 
to be productive of more than mild social and industrial 
impairment; the post-traumatic stress disorder is not shown 
to have resulted in decreased work efficiency or intermittent 
periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for rating in excess of 10 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9411 (as in effect prior to and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following:  

	(1) medical evidence of a current disability; 

(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of 
a disease or injury; and 

(3) medical evidence of a nexus between the asserted 
in-service injury or disease and the current 
disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  The truthfulness of the 
evidence presented in support of the claim is presumed when 
determining whether a claim is well grounded.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The 2nd and 3rd Caluza elements (i.e., incurrence and medical 
nexus evidence) can be satisfied by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The service records reveal that the veteran was awarded a 
Vietnam Campaign Medal, a Purple Heart and a Combat Action 
Ribbon.  The evidence clearly establishes that the veteran 
participated in combat.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1997 and the undersigned Member of the Board 
of Veterans' Appeals in July 1999.  He testified that he was 
exposed to loud noise in combat.  Ships off shore shelled the 
area in which his unit was operating on an almost nightly 
basis.  The veteran also indicated that he fired an M-60 
weapon in service without ear protection.  He testified that 
he first had ringing in his ears in service and that it has 
continued since then.

The veteran's testimony that he had ringing in his ears in 
service is consistent with his combat service in Vietnam and 
is competent evidence that the condition was "noted" during 
service.  Likewise, his testimony as to continuity of 
symptomatology constitutes competent evidence of a nexus 
inasmuch as tinnitus is a subjective experience and by its 
very nature is observable by a lay person.  See Savage, 10 
Vet. App. at 495-97.  Thus, the veteran's testimony is 
sufficient to establish the 2nd and 3rd Caluza elements for a 
well-grounded claim.  Nevertheless, competent evidence is 
still required to establish that the appellant currently 
suffers from the claimed disability.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The current record does not contain a diagnosis of tinnitus 
by a medical professional.  In a non-precedential decision of 
the United States Court of Veterans Appeals, Thomas v. West, 
No. 96-673 (U.S. Vet. App. Dec. 23, 1998), the Court held 
that a claim of entitlement to service connection for 
tinnitus was well grounded even though there was no diagnosis 
of current tinnitus.  However, in that case, the Court held 
that in view of that veteran's more than 18 years' experience 
as a "practical nurse" and 19 years as a medical NCO, the 
veteran had sufficient medical expertise to diagnose current 
tinnitus.  The Court cited Goss v. Brown, 9 Vet. App. 109 
(1996) (nurse's diagnosis sufficient to well ground frostbite 
claim), and Stanton v. Brown, 5 Vet. App. 563, 567 (1993) 
(paramedic's testimony used to show continuity of 
symptomatology for back condition).  In this case there is no 
indication that the veteran has any medical expertise.  
Inasmuch as the veteran has no medical expertise to diagnose 
current tinnitus, his testimony as to his current symptoms is 
insufficient to well ground his claim for service connection 
for tinnitus.  Accordingly, the Board holds that the first 
element of a well-grounded claim, medical evidence of a 
current disability, is not established.  Thus, the veteran's 
claim of entitlement to service connection for tinnitus must 
be denied.


Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal VA published new 
regulations for rating disability due to mental disorders.  
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996). 

Post-traumatic stress disorder is evaluated under Diagnostic 
Code 9411.  Prior to November 7, 1996, a 10 percent 
disability rating was warranted for post-traumatic stress 
disorder when there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1995) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9. 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provided a 10 percent rating for post-traumatic 
stress disorder when occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  The criteria provided a 30 percent evaluation 
when occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is demonstrated.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

Factual Background.  The veteran filed a claim for service 
connection for post-traumatic stress disorder in June 1996.  
A mental status evaluation dated in June 1996 reflects that 
his appearance was neat.  His manner was friendly and 
cooperative.  His speech was appropriate.  He was oriented to 
time, place and person.  His memory function was normal.  His 
affect was flat and blunted.  He was relaxed and at ease.  
His judgment was good.  He had sleep disturbance.  

A VA psychiatric evaluation of the veteran was performed in 
August 1996.  The veteran had worked at the Post Office for 
25 years and continued to work there.  The veteran had been 
going for general counseling for two months.  He had been 
quite regular in his work.  The veteran reported that after 
returning from Vietnam he was hypervigilant.  That had 
diminished somewhat and his symptoms had settled down until 
1989 when he was moved to a new location with the Post 
Office.  There were fewer employees at that location, but an 
increasingly large number of Oriental people especially 
Vietnamese.  They spoke Vietnamese and prepared and ate 
Vietnamese food at work.  The odor of their Vietnamese food 
was a strong reminder of his experiences in combat.  The 
veteran had changed his lunch hour to try to avoid them.  He 
worked from 3:00 P.M. to midnight or 2:00 A.M. depending on 
work demands.  He usually got to bed around 12:30 if he kept 
regular hours and then slept till around 11:00 A.M.  
Sometimes he is rested after he slept and about half the time 
he had nightmares.  Then he was awakened with feelings of 
anxiety.  In one nightmare he realized he is standing on a 
mine and reached down to see if his leg is still there.  
Mental status examination revealed that the veteran was 
neatly dressed.  He was oriented as to date, month, year and 
day of the week.  He was able to name the current President 
and Governor of Colorado.  He recalled four of the five 
recent past Presidents.  He repeated three of four items 
immediately and after six minutes one of four items with no 
further response to category hints.  Serial subtraction of 
seven from 100 was done with three of six calculations before 
stopping and saying he was unable to concentrate.  He did 
poorly in abstract responses to proverbs.  He denied auditory 
hallucinations, other than needing to block out the noises at 
work, which lead to getting headaches.  The veteran had found 
companionship in recent years by going frequently to the 
Veterans of Foreign Wars Club where he talked with other 
veterans.  Otherwise he was quite isolated.  He was competent 
to handle his finances and continue to work.  The examiner 
diagnosed: Axis I, post-traumatic stress disorder, secondary 
to combat in Vietnam; alcohol abuse, with reported nonabusive 
use of alcohol over the past ten years; Axis II paranoid 
personality disorder.  A Global Assessment of Functioning 
score of 65, representing mild symptoms of post-traumatic 
stress disorder, greatly stimulated by his work situation 
which he otherwise tolerated reasonably well.  He was 
somewhat limited in his interpersonal relationships but 
maintained a marriage and family contacts.  

Notes from the Vet Center reveal that the veteran began 
seeking assistance from the center in July 1996.  In August 
the veteran reported that there were two Vietnamese workers 
on his unit.  He complained that they were always talking in 
Vietnamese.  It seemed that they were maneuvering him to 
surround him at times.  The majority of the records deal with 
assistance in developing his claim for service connection for 
post-traumatic stress disorder.  October 1996 notes include 
an inventory of post-traumatic stress disorder symptoms.  The 
veteran had difficulty falling asleep.  He had nightmares.  
Loud noise reminded him of naval gunfire.  Helicopters 
brought it back.  He tried to stay away from crowds.  He had 
trouble concentrating and suspected he had memory impairment.  
His interest in basketball was diminished.  The closing 
summary dated in November 1996 reveals that the veteran 
initial goal was to build a case for compensation for post-
traumatic stress disorder.  He was seen on nine occasions.  
After receiving service connection for post-traumatic stress 
disorder he was referred to the VA Medical Center.  

November 1996 VA records include a report of an intake visit 
at the Mental Health clinic.  The veteran requested help 
coping with his post-traumatic stress disorder symptoms.  He 
had significant symptoms of nightmares, intrusive thoughts, 
exaggerated startle response, hypervigilance, sleep 
disturbance, isolation, irritability and alcohol abuse when 
he first returned from Vietnam.  The veteran reported that he 
no longer sleeps in his shoes with the lights on.  He has 
become less hypervigilant.  The nightmares and intrusive 
thoughts have continued through the years.  They occur daily 
or nightly.  Because of the hiring of Vietnamese at his place 
of employment they have become more difficult and frequent.  
He had become more angry, irritable, fearful and depressed.  
The examiner quoted him as saying, "they're everywhere...I 
can't protect myself."  The veteran reported significant 
alcohol abuse from 1970 to 1994.  He was drinking 12 beers a 
day.  He had 2 DUI's.  He entered St. Joe's for alcohol 
treatment in 1994.  He had resumed drinking 2-3 beers a night 
at home.  The veteran presented as well dressed, well 
groomed, somewhat reserved but cooperative.  His speech was 
clear and his responses were logical.  He described mood as 
normal and a little depressed.  Affect was appropriate.  He 
denied significant periods of depression or mania.  He denied 
anxiety, obsessive thoughts, hallucinations, and suicidal 
ideation or attempts.  He denied a history of domestic 
violence or aggressive behavior.  He denied flashbacks but 
felt triggers influenced his mood and sense of isolation.  
Memory was intact recalling 5/5 after 1 and 5 minutes.  He 
was unable to complete proverbs.  He completed serial 7s with 
one error.  He identified the previous 7 presidents.  The 
veteran did not want referrals to SATP or a post-traumatic 
stress disorder group.  

The veteran submitted a statement from his supervisor in 
November 1996.  The supervisor indicated that the veteran had 
been complaining about the large number of Vietnamese working 
at that facility.  Their presence was causing him distress.  

In January 1997 the RO granted service connection for post-
traumatic stress disorder.  A 10 percent rating was assigned.  
The veteran filed a substantive appeal with the 10 percent 
rating in February 1997.  

February 1997 VA Mental Health records of individual therapy 
reveal that the veteran was scheduled for an appointment for 
treatment of post-traumatic stress disorder with nightmares, 
intrusive thoughts, irritability, isolation, hypervigilance 
and a history of substance abuse.  The veteran reported that 
he managed his symptoms by avoiding contact with triggers and 
stress.  Isolation and avoidance were his primary coping 
strategies to minimize stress and conflict.  The veteran 
reported that talking about things did not help.  

The veteran and his spouse testified at a hearing before a 
Hearing Officer at the RO in April 1997.  The veteran 
indicated that the appearance of increasing numbers of 
Vietnamese at his job was causing him a lot of nightmares.  
The odor of Vietnamese food and the smell of fish and oil 
made it all come back.  The veteran's spouse reported that he 
becomes bossy with her and her children as a result.  She 
reported that he was a restless sleeper.  He moved around in 
his sleep.  She thought he was having nightmares.  She 
reported that at one time she told her mother that she wanted 
a divorce because she was afraid of him.  He had never hurt 
her in his sleep.  When he is having a rough time she got up 
and changed to another bed.  The veteran said that he goes to 
the Veterans of Foreign Wars.  When asked if he had missed 
any time from work, he responded that he tried not to miss 
work.

The veteran appeared at a hearing at the RO in July 1999 
before the undersigned Member of the Board.  The veteran 
reported that he had changed his lunch break at work to avoid 
the Vietnamese.  He could not stand the odor of their food.  
It reminded him of when he was in Vietnam.  It brought back 
memories.  He used to have a collection of movies like "Full 
Metal Jacket," he tried to avoid them now.  His nightmares 
never go away.  He slept with the lights on.  At one time he 
slept on the floor.  He had worked at the Post Office for 28 
years.  When asked if he had lost time from work he replied 
that he tried not to miss.

Analysis.  The veteran is seeking a higher rating than 10 
percent for an original rating for post-traumatic stress 
disorder.  A claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately 
resolved, as is the case with the claim herein at issue, is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

For that reason the Board has carefully reviewed the record 
for any evidence of increased levels of disability since the 
effective date of the evaluation for post-traumatic stress 
disorder.  The evidence indicates that the veteran's post-
traumatic stress disorder has been stable since the effective 
date of service connection for post-traumatic stress 
disorder.  

The Board must consider the factors as enumerated in the 
various rating criteria for determining the current level of 
disability from the service-connected post-traumatic stress 
disorder.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

As the Board noted above new regulations have been published 
for rating mental disorders during the pendency of the 
veteran's appeal.  Consistent with the decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior to and subsequent to November 7, 1996.  

In March 1997 the VA General Counsel addressed the question 
of whether the amendments to the Schedule for Rating 
Disabilities pertaining to the ratings for mental disorders 
which became effective November 7, 1996 contained 
liberalizing criteria.  In VAOPGCPREC 11-97 (O.G.C. 11-97) 
the General Counsel held that the question as to whether the 
new criteria were more beneficial to the claimant must be 
resolved on an individual basis.

In Rhodan v. West, 12 Vet. App. 55 (1998) the Court addressed 
the effective date of the revised criteria for rating mental 
disorders.  The Court held that the effective date rule, 
38 U.S.C.A. § 5110(g), prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 
187 (1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  For the period prior to 
November 7, 1996, only the old regulations may be applied.  

Under the criteria effective prior to November 7, 1996, 
definite impairment in industrial impairment is required for 
a 30 percent rating.  The veteran is currently married to his 
first wife.  They were married in 1973.  He has worked at the 
Post Office for 28 years.  He isolates himself but does 
attend meetings at the Veterans of Foreign Wars.  He has 
reported irritability with his spouse and her children.  The 
veteran has not reported any decreased in his efficiency or 
reliability at work.  There is no indication in the claims 
folder that he has lost time from work due to his post-
traumatic stress disorder.  The VA examiner characterized the 
veteran's impairment as mild.  The General Counsel has 
defined definite as indicating more than moderate.  The 
veteran's post-traumatic stress disorder does not produce 
psychoneurotic symptoms which result in more than mild 
impairment of social and industrial functioning.  A rating in 
excess of 10 percent under the criteria in effect prior to 
November 7, 1996, is not warranted.  

The Board next considers whether the veteran meets the 
criteria for a 30 percent rating under the new criteria.  The 
veteran has not reported any decrease in work efficiency or 
inability to perform his job due to depression or anxiety.  
He has not indicated that he has panic attacks.  His symptoms 
include nightmares and intrusive thoughts, but no flashbacks 
or panic attacks.  His nightmares interfere with his sleep 
but he noted that he usually goes to bed around midnight and 
sleeps until 11 in the morning.  He has mentioned that he had 
difficulty concentrating but his recall on mental status 
examination has not revealed any memory loss, such as 
inability to remember names, directions or recent events.  

As the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") noted in 
Carpenter v. Brown, 8 Vet. App.240, 242 (1995), Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A Global Assessment of Functioning 
score of 65 was assigned.  The VA examiner noted that it 
indicated only mild impairment.  

The Board has noted that the veteran indicated he had not 
received any awards at work.  There is no indication in the 
claims folder that he either previously received awards and 
his performance has deteriorated or that his post-traumatic 
stress disorder has resulted in inefficiency at work.  The VA 
examiner commented that the veteran was coping reasonably 
well.  

In the Board's opinion, the requirements for a 30 percent 
rating for post-traumatic stress disorder under the new 
criteria are not met.  Accordingly, the Board concludes that 
a rating in excess of 10 percent for post-traumatic stress 
disorder is not warranted under either the old or new 
criteria.


ORDER

Service connection for tinnitus is denied.

A rating in excess of 10 percent for post-traumatic stress 
disorder is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals







